DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed March 24, 2022. 
Claims 1 and 3-14 are pending, with claims 12-13 withdrawn from consideration as being directed to a non-elected invention.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-13 directed to an invention non-elected without traverse.  Accordingly, claims 12-13 have been cancelled.


Allowable Subject Matter
Claims 1, 3-11, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: based on Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an implant assembly having a continuous receiving unit divided into three sections, with a first connector disposed between the first and second sections and a second connector disposed between the second and third sections where the first and second connector each have at least two flat lateral surfaces, and a plastic material directly surrounding and coming into contact with the first and second connectors where  the plastic material has a recess perpendicular to the receiving unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792